Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to foreign application CN201921118635.6 filed on July 16th, 2019 has been accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 10168234), hereafter Yao further in view of Yokota et al. (US 20180117767), hereafter Yokota.

With regards to claim 1, Yao discloses a testing apparatus (Abstract) comprising: a first testing module (detection turntable 2); a pipeline (feeding mechanism 3, detection mechanism 5); a grabbing mechanism (loading manipulator 32); wherein: the pipeline comprises an input line and an output line arranged in parallel (feed conveyor 31, discharge conveyor 51); the grabbing mechanism is arranged 
However Yokota discloses a testing apparatus with a first test unit (31) and a second test unit (32) with individual test tables (generally indicated by 301). It would have been obvious to add another test module as disclosed by Yokota to the apparatus as disclosed by Yao in order to perform a multitude of tests with one apparatus, thus decreasing costs. Additionally the addition of a second test module is considered to be a simple duplication of parts that is obvious to persons with ordinary skill in the art.  (MPEP 2144.04.VI.B). 

With regards to claim 2, Yao and Yokota disclose all the elements of claim 1 as outlined above. Yao does not directly disclose wherein the pipeline further comprises a waste storage line arranged parallel and adjacent to the output line. 
However, Yao discloses a series of sorting boxes (72) that are used to receive different defective workpieces based on the testing results (Col. 8, L44-48). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the sorting boxes with a conveyor in order to not have to stop the apparatus to replace the full sorting boxes, therefore increasing efficiency.

With regards to claim 3, Yao and Yokota disclose all the elements of claim 1 as outlined above. Yao further discloses wherein: the grabbing mechanism comprises a first transport track (first product positioning assembly 413) arranged perpendicularly between the input line and the output line and adjacent to the first testing module ; the first transport track comprises a first sliding rail (first linear slide  a second linear motor moving module (second slider 4203), a first grabber (first product holding jaw 410), a second grabber (second product holding jaw 420); the first linear motor moving module is movably disposed on the first sliding rail ; the first grabber is mounted to the first linear motor moving module (Col. 6, L31-32), the second grabber is mounted to the second linear motor moving module (Col. 6, L62-63).
Yao does not directly disclose wherein the second linear motor moving module is movably disposed on the first sliding rail. Yao discloses the second linear motor moving module being disposed on a rail (4202) that is separate from the first sliding rail (4102). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to mount both linear motor moving modules on the same rail in order to save space (MPEP 2144.04.V.B).

With regards to claim 4, Yao and Yokota disclose all the elements of claim 3 as outlined above. Yao further discloses the grabbing mechanism comprises a second transport track coupled to the output line and the second testing module (base frame 321); the second transport track comprises a second sliding rail (third linear slide rail 326), a third linear motor moving module (third slider 327), and a third grabber (mounting 328); the third linear motor moving module is movably disposed on the second sliding rail (Col. 5, L42-44); the third grabber is mounted to the third linear motor moving module (Col. 5. L44-45).
With regards to claim 5-7, Yao and Yokota disclose all the elements of claim 1 as outlined above. Yao does not directly disclose wherein: the second testing module comprises a turntable and a plurality of clamps; each of the plurality of clamps clamps one workpiece; and the plurality of clamps are equally spaced apart and fixedly mounted on the turntable; the second testing module further comprises a plurality of testing devices; and the plurality of testing devices are equally spaced apart around the turntable for testing the workpieces; the plurality of clamps and the plurality of testing devices are equally spaced apart at a same angle; each rotation of the turntable at the same angle causes each clamp to move from one of the plurality of testing devices to a next one of the plurality of testing devices.
 each of the plurality of clamps clamps one workpiece (Col. 7, L43-44); and the plurality of clamps are equally spaced apart and fixedly mounted on the turntable (Fig 2. shows gripper 22 by itself; other stations not labeled); the first testing module further comprises a plurality of testing devices (contact testing mechanisms 42 and 41); and the plurality of testing devices are equally spaced apart around the turntable for testing the workpieces (Fig. 2); the plurality of clamps and the plurality of testing devices are equally spaced apart at a same angle (Fig 2); each rotation of the turntable at the same angle causes each clamp to move from one of the plurality of testing devices to a next one of the plurality of testing devices (Col. 2, L45-67). The terms “first” and “second” only enable distinction between different testing modules, therefore the structure of Yao anticipates the claims. 


With regards to claim 9, Yao discloses a testing apparatus (Abstract) comprising: a first testing module (detection turntable 2); a pipeline (feeding mechanism 3, detection mechanism 5); a grabbing mechanism (loading manipulator 32); wherein: the pipeline comprises an input line and an output line arranged in parallel (feed conveyor 31, discharge conveyor 51); the grabbing mechanism is arranged perpendicularly between the input line and the output line (Fig. 2); the first testing module and the second testing module are arranged below the grabbing mechanism (Fig. 2); the grabbing mechanism grabs a workpiece from the input line and places the workpiece at the first testing module for testing the workpiece (Col 7, L41-44); if the workpiece is qualified by the first testing module, the grabbing mechanism grabs the qualified workpiece from the first testing module and places the qualified workpiece at the second testing module for testing (Col 7, L41-44); and if the workpiece is qualified by the second testing module, the grabbing mechanism grabs the qualified workpiece from the second testing module and places the qualified workpiece on the output line for outputting the workpiece (Col. 8, L18-22). It should be noted that statements of function recited do not have to be found in the prior art as long as the prior art has the structure to perform those functions (MPEP 2114.II).  Yao does not disclose a second testing module.
However Yokota discloses a testing apparatus with a first test unit (31) and a second test unit (32) with individual test tables (generally indicated by 301). It would have been obvious to add another test module as disclosed by Yokota to the apparatus as disclosed by Yao in order to perform a multitude of tests with one apparatus, thus decreasing costs. Additionally the addition of a second test module is considered to be a simple duplication of parts that is obvious to persons with ordinary skill in the art.  (MPEP 2144.04.VI.B). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao and Yokota as applied to claim 6 above, and further in view of Galbraith et al (US 10099258), hereafter Galbraith.

With regards to claim 8, Yao and Yokota disclose all the elements of claim 6 as outlined above. Yao and Yokota do not disclose wherein: the second testing module further comprises a protective cover disposed above the turntable for covering the plurality of clamps.
However Galbraith discloses a testing module (inspection apparatus 41 on conveying path 42) that has a protective cover (43) disposed above the module. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a cover member as disclosed by Galbraith over the testing module as disclosed by Yao, in order to prevent stray light from being incident on the sensors (Col. 9, L23-27).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao and Yokota as applied to claim 9 above, and further in view of Shiozawa et al. (US 20130181576).

With regards to claim 10, Yao and Yokota disclose all the elements of claim 9 as outlined above. Yao further discloses the grabbing mechanism grabs the workpieces from the output line and places the  It should be noted that statements of function recited do not have to be found in the prior art as long as the prior art has the structure to perform those functions (MPEP 2114.II).  Yao and Yokota do not disclose wherein, the testing apparatus further comprises a plurality of transport trays on the input line and output line; the workpieces are loaded onto the transport trays of the input line; after the workpieces are qualified by the first testing module, the grabbing mechanism places the qualified workpieces onto the transport trays of the output line;
However, Shiozawa discloses a testing apparatus (Abstract) further comprises a plurality of transport trays (2, 3) on the input line (23) and output line (33); the workpieces are loaded onto the transport trays of the input line (P0070, L1-3); after the workpieces are qualified by the first testing module, the grabbing mechanism (collection robot 8) places the qualified workpieces onto the transport trays of the output line (P0073, L1-3). It would have been obvious to add the transport trays disclosed by Shiozawa to the apparatus disclosed by Yao, in order to maintain separation between the workpieces making them easier to grab, thus increasing efficiency.

With regards to claim 11, Yao, Yokota and Shiozawa disclose all the elements of claim 10 as outlined above. Yao, Yokota and Shiozawa do not directly disclose wherein: the workpieces on the output line are randomly selected by the grabbing mechanism for testing by the second testing module. However, the examiner takes Official Notice that randomized testing is known in the art and would be easily implemented by a person with ordinary skill in the art using the control box (6) disclosed by Yao. 

With regards to claim 12, Yao, Yokota, and Shiozawa disclose all the elements of claim 11 as outlined above. Yao does not directly disclose wherein the pipeline further comprises a waste storage line arranged parallel and adjacent to the output line and if the workpiece is unqualified by the first testing module or the second testing module, the grabbing mechanism places the workpiece on a transport tray of the waste storage line for recycling the workpiece.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653